Per Curiam.
The book of entries was not the foundation of the plaintiff’s claim in this case. The subjects of the entries in the book, and also in O’Neill’s book, were proved by the testimony, and the books used rather as a mere memorandum than as original entries and the means of primary evidence. Before the passage of the act of 1869, enabling interested parties to become witnesses, questions as to book entries were much more important, for then the book was the primary source of the evidence, and the oath of the party merely suppletory to establish the book. But that act has revolutionized the practice by making the party the witness, and enabling him to use his book as a memorandum to refresh and assist his memory.
Judgment affirmed.